MEMORANDUM **
Emilio Aguirre, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ denial of reconsideration. Our jurisdiction is governed by 8 U.S.C. § 1252, and we deny the petition for review.
The Board affirmed the denial of Aguirre’s application for suspension of deportation in 2002, and it denied his two motions to reopen as untimely and numerically barred in 2003 and 2005. He contends that the Board should have granted his subsequent motion to reopen and reconsider because, due to his medical condition, he can establish extreme hardship under former 8 U.S.C. § 1254(a).
As we concluded upon Aguirre’s previous petition for review, see Aguirre v. Gonzales, 223 Fed.Appx. 698 (9th Cir.2007) (unpublished memorandum disposition), the Board acted within its discretion in denying relief, see Valeriano v. Gonzales, 474 F.3d 669, 672 (9th Cir.2007). We lack jurisdiction to review the Board’s failure to *704exercise its sua sponte power to reopen proceedings. See Ekimian v. INS, 803 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.